Per Curiam :
All that Cadwallader had to do with the $5,600 draft after it had passed to the plaintiff was to see that it was honored when due, which, it seems, was done. The paper belonged to the plaintiff as fully as any other chattel that might have been passed to it on a full consideration paid. What then had the defendant to do or to say as to the agent through whom the bank might choose to collect it ? He might advise, but he could do nothing more; he might recommend such an agent, but the bank, on the other hand, might adopt such recommendation or nót as it saw fit. It follows that the First National Bank of Buffalo was alone responsible to the plaintiff, and the loss resulting from its failure cannot be charged to the defendant.
The judgment is affirmed.